                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

ERICSSON INC., et al.,                          §
                                                §
                                                §   CIVIL ACTION NO. 6:10-CV-00473-RWS
                Plaintiffs,                     §
                                                §
v.                                              §
                                                §
D-LINK SYSTEMS, INC., et al.,                   §
                                                §
                Defendants.                     §

                                          ORDER

       Before the Court is Defendants D-Link Systems, Inc.; NETGEAR, Inc.; Acer, Inc.; Acer
    .
America Corporation, Gateway, Inc.; Dell Inc.; Toshiba Corporation; Toshiba America

Information Services, Inc.; and Intervenor Intel Corporation’s Motion to Administratively Re-

Open The Case (Docket No. 712). Having considered the motion and Plaintiffs Ericsson Inc. and

Telefonaktiebolaget LM Ericsson’s response indicating no opposition thereto (Docket No. 714),

the Court is of the opinion that the motion should be GRANTED. It is therefore

       ORDERED that the above-captioned case shall be re-opened. The clerk of the court is

directed to re-open this case.

        So ORDERED and SIGNED this 24th day of April, 2020.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
